USDC IN/ND case 1:19-cv-00091-WCL-SLC document 20 filed 07/02/19 page 1 of 1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

CARL BOWERS                                          )
                                                     )
                       Plaintiff,                    )
                                                     )
                  v.                                 ) Case No. 1:19-cv-00091-WCL-SLC
                                                     )
H&H DISPOSAL, LLC                                    )
                                                     )
                       Defendant.                    )



                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, Carl Bowers, and Defendant, H&H Disposal LLC, having reached an agreement

to settle this matter, hereby stipulate to the dismissal with prejudice of all claims by Carl Bowers

pursuant to Fed.R.Civ.Pro. 41(a)(1)(A), with each party to bear his/its own attorneys’ fees and

costs.

DERRICK DAVIDSON                                  H&H DISPOSAL LLC


 By: /s/ Christopher C. Myers                        By: /s/ Scott James Preston
 Christopher C. Myers                                Scott James Preston
 CHRISTOPHER C. MYERS & ASSOCIATES                   Melissa K. Taft
 809 South Calhoun Street, Suite 400                 JACKSON LEWIS P.C.
 Ft. Wayne, Indiana 46802                            10 West Market Street, Suite 2400
 cmyers@myers-law.com                                Indianapolis, Indiana 46204
                                                     Scott.Preston@jacksonlewis.com
 Attorneys for Plaintiff, Carl Bowers
                                                     Attorneys for Defendant
                                                     H&H Disposal LLC
4834-4202-2296, v. 1
